DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification as filed does not provide support for “non-volatile storage medium” as claimed in claim 16.  Paragraphs 12 and 15 of the Specification as filed disclose a “non-volatile storage memory” and paragraph discloses a “recording medium”.  However, the Specification does not provide antecedent basis for “non-volatile storage medium” as claimed in claim 16.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the removable imaging apparatus of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 16 is directed to a signal per se.  
Claim 16 explicitly recites “A computer-readable non-volatile storage medium storing a program executed by a computer in an imaging apparatus, the program causing the computer in the imaging apparatus to perform: …” 
Thus, a computer readable medium is actually claimed.  The Broadest Reasonable Interpretation of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se (MPEP 2106.03).  The specification as filed mentions a non-volatile storage memory in conjunction with ROM 112, but does not disclose a non-volatile storage medium (see paragraphs 12 and 15).  Therefore, the Specification as filed does not limit the definition of “non-volatile storage medium” to non-transitory mediums.  
Since a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter (MPEP 2106.03), thus claim 16 is nonstatutory under 35 U.S.C. §101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "certain multiple objects" in lines 3-4 of claim 9 is a relative term which renders the claim indefinite.  The term "certain multiple objects" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Paragraph 128 teaches “identification of certain multiple objects, which have been learned from the image data acquired by the second imaging device 125. The object identification circuit 1501 is composed of, for example, a graphics processing unit (GPU). The object identification circuit 1501 is capable of identifying each of the multiple objects to be learned from the image data by using the learning model 1502 acquired through machine learning for identifying the certain objects in advance.”  However, Paragraph 128 fails to provide any standard for what could be a “certain object” of the “certain multiple objects” such that “certain multiple objects” could refer to any or every item that could be an “object”, therefore the scope of the claim cannot reasonably be ascertained by a person having ordinary skill in the art. In view of the foregoing, claim 9 is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi (United States Patent Application Publication 2018/0278822).
Regarding claim 1, Takahashi discloses an imaging apparatus comprising: a first imaging device (figure 15 exhibits auxiliary imaging unit 32 as disclosed at paragraphs 238 and 62); a second imaging device (figure 15 exhibits basic imaging unit 31 as disclosed at paragraphs 238 and 62); and at least one processor or circuit (figure 15 exhibits imaging control unit 91 as disclosed at paragraph 238) configured to perform the operations of following units: a determination unit configured to determine a cumulative amount of motion amounts of an object between frames of multiple pieces of image data, which are captured by the second imaging device (the lower portion of figure 14 exhibits wherein a cumulative amount of motion of the imaging device between frames B0-B1 is determined as disclosed at paragraph 258); and a control unit configured to start exposure for the image data for a first frame by the first imaging device in accordance with a result of comparison between the cumulative amount and a first threshold value (the lower portion of figure 14 exhibits wherein exposure for image S1 by auxiliary imaging unit 32 is started in response to the motion between frames B0-B2 exceeding the termination threshold as disclosed at paragraph 233; figure 16 exhibits a flow process from step S193 being YES to step S198 in which an auxiliary image capturing starts as disclosed at paragraphs 258 and 265).
Regarding claim 2, Takahashi discloses everything claimed as applied above (see claim 1), in addition, Takahashi discloses wherein the determination unit determines the cumulative amount of the motion amounts of the object while the first imaging device performs the exposure for the image data for a second frame before the first frame (the lower portion of figure 14 exhibits wherein a first image S0 is captured by the auxiliary sensor while the cumulative amount of motion is calculated as disclosed at paragraph 323), and wherein the control unit stops the exposure for the image data for the second frame by the first imaging device and starts the exposure for the image data for the first frame in accordance with the result of the comparison between the cumulative amount and the first threshold value (figure 16 exhibits step S193 in which the motion auxiliary capture termination condition ends the capture of image S0 and leads to the capture of image S1 as disclosed at paragraph 258 and 266).
Regarding claim 3, Takahashi discloses everything claimed as applied above (see claim 1), in addition, Takahashi discloses wherein, upon capturing of the image data for a new frame by the second imaging device (the lower portion of figure 14 exhibits where a frame B2 is captured), the determination unit newly calculates the cumulative amount of the motion amounts of the object between the frames of the multiple pieces of image data that have been captured, and wherein, if the cumulative amount is greater than or equal to the first threshold value, the control unit starts the exposure for the image data for the first frame by the first imaging device (the lower portion of figure 14 exhibits wherein a cumulative amount of motion is repeatedly determined for each frame and when the motion exceeds the threshold during the capture of frame B2 the process for starting the exposure S1 begins as disclosed at paragraph 233).
Regarding claim 11, Takahashi discloses everything claimed as applied above (see claim 1), in addition, Takahashi discloses wherein the control unit determines whether the image data for the first frame is to be recorded based on an operation by a user (paragraph 76 teaches that the process starts in response to a user input of a shutter button, paragraph 269 teaches storing the image data which is captured in response to the user’s input).
Claim 15, a method, corresponds to and is analyzed the same as the apparatus of claim 1.
Claim 16, a computer-readable non-volatile storage medium storing a program, corresponds to and is analyzed the same as the apparatus of claim 1 (paragraph 278 teaches storing an operating program in memory for controlling the apparatus).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Stavely (United States Patent Application Publication 2004/0130628).
Regarding claim 4, Takahashi discloses everything claimed as applied above (see claim 1), however, Takahashi fails to disclose wherein the determination unit calculates a motion vector as the motion amount of the object.
Takahashi teaches determining motion using a motion sensor (paragraph 275, while paragraph 275 also teaches that motion can be determined using sequential images, but does not explicitly teach determination of a motion vector).  Stavely teaches that motion can be determined using a motion sensor or by calculating motion vectors using images as a motion of an object (paragraph 23 teaches calculating a motion vector using images while paragraph 22 teaches that either of a motion sensor or calculating a motion vector using motion data can be used to determine motion of an object).  Because both Takahashi and Stavely teach methods for determining motion of an object, it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of determining motion of an object.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Stavely and further in view of Kuchiki (United States Patent Application Publication 2016/0269636).
Regarding claim 5, Takahashi in view of Stavely discloses everything claimed as applied above (see claim 4), however, Takahashi fails to disclose wherein the determination unit tracks multiple motion vectors calculated in the multiple pieces of image data to calculate the cumulative amount based on a sum total of lengths of the tracked motion vectors.
Kuchiki is a similar or analogous system to the claimed invention as evidenced Kuchiki an imaging device wherein the motivation of improving the accuracy of motion determination would have prompted a predictable variation of Takahashi by applying Kuchiki’s known principal of tracking motions vectors in each of a plurality of regions (paragraph 32 teaches calculating motion vectors for each block of an image and using said motion vectors to determine the motion of objects in step S210).
In view of the motivations such as improving the accuracy of motion determination one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Takahashi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Stavely and further in view of Kino (United States Patent Application Publication 2011/0149106).
Regarding claim 6, Takahashi in view of Stavely discloses everything claimed as applied above (see claim 4), however, Takahashi fails to disclose wherein the determination unit calculates reliability of the calculated motion vector and calculates the cumulative amount of the motion vectors resulting from exclusion of the motion vector having a reliability that is lower than a predetermined value, among the multiple motion vectors calculated in the multiple pieces of image data.
Kino is a similar or analogous system to the claimed invention as evidenced Kino teaches an imaging device wherein the motivation of improving the quality of global motion determinations would have prompted a predictable variation of Takahashi by applying Kino’s known principal of unit calculating reliability of the calculated motion vector (paragraph 55 teaches determining the reliability of each motion vector) and calculating the cumulative amount of the motion vectors resulting from exclusion of the motion vector having a reliability that is lower than a predetermined value, among the multiple motion vectors calculated in the multiple pieces of image data (paragraph 56 teaches excluding unreliable motion vectors when determining a final motion vector of a frame).  When applying this known technique to Takahashi in view of Stavely in which cumulative motion is determined using motion vectors, it would have been obvious to a person having ordinary skill in the art to exclude unreliable motion vectors from this calculation as taught by Kino.
In view of the motivations such as improving the quality of global motion determinations one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Takahashi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Kuchiki.
Regarding claim 9, Takahashi discloses everything claimed as applied above (see claim 1), however, Takahashi fails to disclose wherein the determination unit includes an identification unit configured to identify certain multiple objects from the multiple pieces of image data for the multiple frames, which are captured by the second imaging device, and determines a motion of the object based on positions of the multiple objects.
Kuchiki is a similar or analogous system to the claimed invention as evidenced Kuchiki an imaging device wherein the motivation of improving the accuracy of motion determination would have prompted a predictable variation of Takahashi by applying Kuchiki’s known principal of identifying certain objects based on a combination of distance and motion (paragraphs 45-49 teaches extracting objects based on a combination of distance of motion in step S209 of figure 2) and determines a motion of an object (figure 2 exhibits step S210 in which the motion of the object is determined).
In view of the motivations such as improving the accuracy of motion determination one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Takahashi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Shimizu et al. (United States Patent Application Publication 2020/0007733), hereinafter referenced as Shimizu.
Regarding claim 10, Takahashi discloses everything claimed as applied above (see claim 1), however, Takahashi fails to disclose wherein the first imaging device changes a read-out method of a signal between before the control unit starts the exposure for the image data for the first frame by the first imaging device based on a result of determination by the determination unit and after the control unit starts the exposure for the image data for the first frame by the first imaging device based on a result of determination by the determination unit.
Shimizu is a similar or analogous system to the claimed invention as evidenced Shimizu teaches an imaging device which uses a plurality of image sensors wherein the motivation of capturing images which properly adjust image resolution based on motion of a sensor thereby minimizing motion blur in an image would have prompted a predictable variation of Takahashi by applying Shimizu’s known principal of changing a readout method of a first imaging device based on a result of a motion vector determination (figures 14 and 15 exhibits steps S214 and S224 in which the resolution, a readout method of the image sensor is switched between low and high resolutions based on a motion determined motion vector, step S202 as disclosed at paragraphs 138, 142, 155 and 174).
In view of the motivations such as capturing images which properly adjust image resolution based on motion of a sensor thereby minimizing motion blur in an image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Takahashi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Hsieh et al. (United States Patent Application Publication 2017/0111568), hereinafter referenced as Hsieh
Regarding claim 12, Takahashi discloses an imaging apparatus comprising: a second imaging device (figure 15 exhibits basic imaging unit 31 as disclosed at paragraphs 238 and 62); and at least one processor or circuit (figure 15 exhibits imaging control unit 91 as disclosed at paragraph 238) configured to perform the operations of following units: a determination unit configured to determine a cumulative amount of motion amounts of an object between frames of multiple pieces of image data, which are captured by the second imaging device (the lower portion of figure 14 exhibits wherein a cumulative amount of motion of the imaging device between frames B0-B1 is determined as disclosed at paragraph 258); and a control unit configured to start exposure for the image data for a first frame by the first imaging device in accordance with a result of comparison between the cumulative amount and a first threshold value (the lower portion of figure 14 exhibits wherein exposure for image S1 by auxiliary imaging unit 32 is started in response to the motion between frames B0-B2 exceeding the termination threshold as disclosed at paragraph 233; figure 16 exhibits a flow process from step S193 being YES to step S198 in which an auxiliary image capturing starts as disclosed at paragraphs 258 and 265).  However, Takahashi fails to disclose wherein the imaging apparatus is removable from an external imaging apparatus including a first imaging device.
Takahashi teaches an imaging device which has two integral imaging devices, including a first imaging device (figure 15 exhibits auxiliary imaging unit 32 as disclosed at paragraphs 238 and 62).  Hsieh teaches an imaging apparatus (figure 3A exhibits imaging apparatus 500 as disclosed at paragraph 50) which is removable from an external imaging apparatus including a first imaging device (figure 3A exhibits an external imaging apparatus 200 including a first imaging device 220 as disclosed at paragraphs 48 and 50).  Because both Takahashi and Hsieh configurations for dual lens imaging capturing, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to achieve the predictable result of performing image capturing using dual imaging devices.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 13, Takahashi in view of Hsieh discloses everything claimed as applied above (see claim 12), in addition, Takahashi discloses wherein the determination unit determines the cumulative amount of the motion amounts of the object while the first imaging device performs the exposure for the image data for a second frame before the first frame (the lower portion of figure 14 exhibits wherein a first image S0 is captured by the auxiliary sensor while the cumulative amount of motion is calculated as disclosed at paragraph 323), and wherein the control unit stops the exposure for the image data for the second frame by the first imaging device and starts the exposure for the image data for the first frame in accordance with the result of the comparison between the cumulative amount and the first threshold value (figure 16 exhibits step S193 in which the motion auxiliary capture termination condition ends the capture of image S0 and leads to the capture of image S1 as disclosed at paragraph 258 and 266).
Regarding claim 14, Takahashi in view of Hsieh discloses everything claimed as applied above (see claim 12), in addition, Takahashi discloses wherein, upon capturing of the image data for a new frame by the second imaging device (the lower portion of figure 14 exhibits where a frame B2 is captured), the determination unit newly calculates the cumulative amount of the motion amounts of the object between the frames of the multiple pieces of image data that have been captured, and wherein, if the cumulative amount is greater than or equal to the first threshold value, the control unit starts the exposure for the image data for the first frame by the first imaging device (the lower portion of figure 14 exhibits wherein a cumulative amount of motion is repeatedly determined for each frame and when the motion exceeds the threshold during the capture of frame B2 the process for starting the exposure S1 begins as disclosed at paragraph 233).
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to because the prior art of record fails to teach or suggest wherein, when the cumulative amount is greater than or equal to the first threshold value, the control unit does not stop the exposure for the image data for the second frame by the first imaging device if the cumulative amount is greater than or equal to a third threshold value higher than the first threshold value and stops the exposure for the image data for the second frame by the first imaging device if the cumulative amount is not greater than or equal to the third threshold value, in combination with the other elements of claims 1 and 2 from which claim 7 is dependent.  The closest prior art of record, Takahashi teaches that apparatus of claim 2, however, Takahashi is limited to a single threshold and therefore fails to teach or suggest “wherein, when the cumulative amount is greater than or equal to the first threshold value, the control unit does not stop the exposure for the image data for the second frame by the first imaging device if the cumulative amount is greater than or equal to a third threshold value higher than the first threshold value and stops the exposure for the image data for the second frame by the first imaging device if the cumulative amount is not greater than or equal to the third threshold value” as currently claimed.
Claim 8 is objected to because the prior art of record fails to teach or suggest wherein, when the cumulative amount is greater than or equal to the first threshold value, the control unit does not stop the exposure for the image data for the second frame by the first imaging device if an exposure time of the first imaging device is greater than or equal to a fourth threshold value and stops the exposure for the image data for the second frame by the first imaging device if the exposure time of the first imaging device is not greater than or equal to the fourth threshold value, in combination with the other elements of claims 1 and 2 from which claim 7 is dependent.  The closest prior art of record, Takahashi teaches that apparatus of claim 2, however, Takahashi is limited to a single threshold and therefore fails to teach or suggest “wherein, when the cumulative amount is greater than or equal to the first threshold value, the control unit does not stop the exposure for the image data for the second frame by the first imaging device if an exposure time of the first imaging device is greater than or equal to a fourth threshold value and stops the exposure for the image data for the second frame by the first imaging device if the exposure time of the first imaging device is not greater than or equal to the fourth threshold value” as currently claimed.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sasaki et al. (United States Patent Application Publication 2020/0244886) is a commonly owned application with claims directed to controlling a zoom level based on blur levels and terminating an exposure based on the motion amount as opposed to starting an exposure based on the motion amount as currently claimed.
Peng et al. (United States Patent Application Publication 2012/0250945) teaches a method for analyzing object motion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696